1   This memorandum opinion was not selected for publication in the New Mexico Reports. Please
 2   see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions.
 3   Please also note that this electronic memorandum opinion may contain computer-generated
 4   errors or other deviations from the official paper version filed by the Court of Appeals and does
 5   not include the filing date.
 6        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 7 LAVERNE ZUBIA and
 8 MARCUS ZUBIA,

 9          Plaintiffs-Appellants,

10 v.                                                                                     No. 30,874

11 ROBERT ZUBIA, SR.,

12          Defendant-Appellee.

13 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
14 Alan M. Malott, District Judge

15 Thomas A. Pfarr
16 Albuquerque, NM

17 for Appellants

18 Ronald T. Taylor Law Office
19 Ronald T. Taylor
20 Albuquerque, NM

21 for Appellee

22                                 MEMORANDUM OPINION

23 VIGIL, Judge.
1       Summary affirmance was proposed for the reasons stated in the notice of

2 proposed summary disposition. No memorandum opposing summary affirmance has

3 been filed and the time for doing so has expired.



4       AFFIRMED.

5       IT IS SO ORDERED.



6                                        __________________________________
7                                        MICHAEL E. VIGIL, Judge

8 WE CONCUR:


 9 _________________________________
10 MICHAEL D. BUSTAMANTE, Judge


11 _________________________________
12 JAMES J. WECHSLER, Judge




                                           2